Case 1:17-cv-12542-MLW Document 67-4 Filed 10/29/18 Page 1 of 5




      EXHIBIT 4
Case
Case1:17-cv-12542-MLW
     1:17-cv-12542-MLW Document
                       Document67-4 Filed12/21/17
                                5-5 Filed 10/29/18 Page
                                                   Page12of
                                                          of45
Case
Case1:17-cv-12542-MLW
     1:17-cv-12542-MLW Document
                       Document67-4 Filed12/21/17
                                5-5 Filed 10/29/18 Page
                                                   Page23of
                                                          of45
Case
Case1:17-cv-12542-MLW
     1:17-cv-12542-MLW Document
                       Document67-4 Filed12/21/17
                                5-5 Filed 10/29/18 Page
                                                   Page34of
                                                          of45
Case
Case1:17-cv-12542-MLW
     1:17-cv-12542-MLW Document
                       Document67-4 Filed12/21/17
                                5-5 Filed 10/29/18 Page
                                                   Page45of
                                                          of45
